United States Court of Appeals
                                                                                       Fifth Circuit
                                                                                    F I L E D
                     IN THE UNITED STATES COURT OF APPEALS
                                                                                      April 9, 2003
                                 FOR THE FIFTH CIRCUIT                          Charles R. Fulbruge III
                                                                                        Clerk


                                        No. 02-60345
                                      Summary Calendar



       JOSE CARLOS AVILA,

                                                           Petitioner,

                                             versus

       JOHN ASHCROFT, UNITED STATES
       ATTORNEY GENERAL,

                                                           Respondent.


                       Petition for Review of an Order of the
                           Board of Immigration Appeals
                              (BIA No. A74 654 026)
           _______________________________________________________


Before REAVLEY, BARKSDALE and CLEMENT, Circuit Judges.

PER CURIAM:*

       Jose Avila appeals the decision of the Board of Immigration Appeals which denied

his request for cancellation of removal under 8 U.S.C. § 1229b(b). We do not have

jurisdiction to review this decision. Title 8 U.S.C. § 1252(a)(2)(B) expressly provides


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
that no court has jurisdiction to review “[d]enials of discretionary relief,” including

requests for relief under § 1229b. Avila’s argument that this provision only applies when

relief is granted is rejected.

       PETITION DISMISSED.




                                              2